Exhibit 10.32

June 30, 2006

Michael Brower

Chief Finacial Officer

Orange 21 Inc.

2070 Las Palmas Carlsbad, CA 92009

 

RE: Orange 21 Inc. (“Borrower”)

     Obligor Number 7433804894/59/42/34/26/18

Dear Michael Brower:

Comerica Bank (the “Bank”) has approved the extension of the maturity date of
the above referenced credit facility as evidenced by that certain
note/agreement, dated October 5, 2001 (as such may be amended, restated,
modified, supplemented or revised from time to time, the “Agreement”) from
July 5, 2006 to September 5, 2006. Upon your execution of a counterpart of this
letter, the maturity date shall be so amended.

The Agreement, as modified and amended hereby, shall be and remain in full force
and effect in accordance with its respective terms and hereby is ratified and
confirmed in all respects. Except as expressly set forth herein, the execution,
delivery, and performance of this modification and amendment shall not operate
as a waiver of, or as an amendment of, any right, power, or remedy of Bank under
the Agreement, as in effect prior to the date hereof. Borrower ratifies and
reaffirms the continuing effectiveness of all promissory notes, guaranties,
security agreements, mortgages, deeds of trust, environmental agreements, and
all other instruments, documents and agreements entered into in connection with
the Agreement.

By execution of a counterpart of this letter, Borrower further represents and
warrants that the representations and warranties contained in the Agreement are
true and correct as of the date hereof, and that no event of default has
occurred and is continuing under the Agreement or any other document, instrument
or agreement entered into in connection therewith.

Sincerely,

Comerica Bank

By:  

/s/ Tomas Schmidt

 

Tomas Schmidt

 

Vice-President-Western Market

Acknowledged and accepted on July 3, 2006:

 

Orange 21 Inc. By:  

/s/ Michael Brower

 

Michael Brower

 

Chief Financial Officer